 HOVEY ELECTRIC, INC. 273Hovey Electric, Inc. and United Construction Work-ers, Local #18, Christian Labor Association of the United States of America and Local 131, In-ternational Brotherhood of Electrical Workers, AFLŒCIO. Cases 7ŒCAŒ40164 and 7ŒCBŒ11532 April 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On June 15, 1998, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondents filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted, and the complaint is dismissed.  Rozlyn E. Kelly Esq., for the General Counsel. David J. Masud, Esq., of Saginaw, Michigan, for the Respon-dent-Employer. Curtis R. Witte, Esq., of Grand Rapids, Michigan, for the Re-spondent-Christian Labor Organization.  Al Moldovan, Organizer, of Kalamazoo, Michigan, for the Charging Party Union. DECISION STATEMENT OF THE CASE BRUCE D. ROSENSTEIN, Administrative Law Judge. This case was tried in Kalamazoo, Michigan, on January 28, 1998. The original charge in Case 7ŒCAŒ40164 was filed on August 28, 1997,1 and first and second amended charges were filed on September 12 and October 17, respectively.  The charge in Case 7ŒCBŒ11532 was filed on October 14.  On October 28, the Regional Director for Region 7 of the National Labor Rela-tions Board (the Board) issued a consolidated complaint and notice of hearing (the complaint) based on the above noted charges filed by Local 131, International Brotherhood of Elec-trical Workers, AFLŒCIO (the Charging Party or IBEW), which alleges that Hovey Electric, Inc. (Respondent Hovey or Hovey) has engaged in certain violations of Section 8(a)(1), (2), and (3) of the National Labor Relations Act (the Act) and United Construction Workers, Local #18, Christian Labor As-sociation of the United States of America (Respondent CLA or CLA) has engaged in certain violations of Section 8(b)(1)(A) and (2) of the Act.  Respondent Hovey and Respondent CLA filed timely answers to the complaint, denying that they had committed any violations of the Act.                                                                                                                        1 The judge excluded any testimony regarding the complaint allega-tions mentioned in fn. 2 of the judge™s decision.  We find that the testi-mony was properly excluded on relevancy grounds and therefore the judge did not abuse his discretion in denying the testimony. 2 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We note that the complaint did not allege that the statements attrib-uted to Project Manager Jeff Willi that Respondent Hovey would give wage increases to cover dues and pay initiation fees for employees violated the Act, the General Counsel made no argument to the judge that the statements violated the Act, and there are no exceptions con-tending that the statements violated the Act. In adopting the judge™s finding that the Respondents entered into a collective-bargaining agreement under Sec. 8(f) of the Act on August 13, 1997, we agree that the judge appropriately considered evidence of the parties™ intent with respect to the recognition clause. In adopting the judge™s decision, Member Brame does not rely on Oklahoma Installation Co., 325 NLRB 741 (1998). Issues The complaint alleges in paragraph 9 that Respondent Hovey engaged in independent violations of Section 8(a)(1) of the Act and in paragraph 15 and 16 that it terminated its employee Gregory Crawford.2  Additionally, the complaint alleges viola-tions of Section 8(a)(1), (2), and (3) and  8(b)(1)(A) and (2) of the Act when about August 13, Respondent Hovey granted recognition premised upon Section 9(a) of the Act to Respon-dent CLA, and entered into and since then has maintained a collective-bargaining agreement with Respondent CLA  that includes a union-security clause, withheld from the wages of its employees and transmitted to Respondent CLA dues and initia-tion fees pursuant to the union-security clause, all at a time when Respondent CLA did not represent a majority of employ-ees in the unit and was not the lawfully recognized exclusive collective-bargaining representative of Respondent Hovey™s employees. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by all parties, I make the following FINDINGS OF FACT I. JURISDICTION Respondent Hovey, is a corporation, engaged in the building and construction industry as an electrical contractor, with of-fices located in Midland, Portage, and Harbor Beach, Michigan, where it annually provided electrical construction services val-ued in excess of $50,000 directly to Upjohn Corporation at its facilities located in Portage, Michigan, an employer meeting the Board™s direct outflow standard.  Respondent Hovey admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that  1 All dates are in 1997 unless otherwise indicated. 2 At the commencement of the hearing, the General Counsel amended the complaint to remove from the affirmative action section the requirement for reinstatement of Gregory Crawford.  Accordingly, I approved a non-Board settlement resolving the issues surrounding the termination of Crawford (Jt. Ehx. 1).  Additionally, I approved an in-formal Board settlement with the posting of a notice regarding the independent violations of  Sec.8 (a)(1) of the Act (Jt. Ehx. 2).  Since pars. 9, 15, 16, 17, and 19(b) of the complaint are encompassed within the settlement agreements, those allegations will not be addressed in the subject decision.      328 NLRB No. 35  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274Respondent CLA and the IBEW are labor organizations within 
the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background Respondent CLA is a labor union representing approxi-
mately 2500 workers throughout the United States.  It is an 
independent union, democratically
 governed by its membership 
and is not associated with other labor unions. The CLA is a 
Christian labor union and through 
the application of Christian 
social principles, it promotes 
the improvement of labor condi-tions including the protection of
 workers rights and the elimina-
tion of injustices between employer and employees.  There are 
approximately 600 CLA members in the State of Michigan 
working under 25 collective-ba
rgaining agreements, 20 of 
which are in the construction industry.  Since the CLA does not 
have jurisdictional boundaries, its members are free to work 
under the same agreement across Michigan and the United 
States.   
Respondent CLA presently has 
one 8(f) agreement with a 
construction industry employer 
that contains a union-security 
clause identical to the one in the subject case.
3  At all material times, Rita H
ovey is the president of Respon-
dent Hovey and James Hovey serves
 as vice president.  Mike 
Koppenol is the national representative for Respondent CLA 
and Al Moldovan is an organizer for the Charging Party. 
B. The Facts 
In early February 1997, James Hovey contacted Mike Kop-
penol to seek information about 
the CLA.  He apprised Koppe-nol that another contractor in
 the area, who has a collective-
bargaining relationship with the CL
A, suggested that he inquire 
about the organization.  Afte
r the initial inquiry, Koppenol 
forwarded a general packet of CLA information to Hovey.  In  
April 1997, Hovey™s attorney 
contacted Koppenol and sched-
uled a meeting for May 5 at Hove
y™s facility to further discuss 
and explore whether the CLA was an appropriate organization 
to represent Hovey™s employees
.  The meeting took place as 
scheduled and each of the parties exchanged information about 
their respective organizations.  Thereafter, on June 20, Respon-

dent Hovey forwarded a draft collective-bargaining agreement 
                                                          
                                                           
3  Sec. 8(f) of the Act authori
zes prehire contracts between employ-
ees and unions in the building and c
onstruction industries.  Under Sec. 
8(f), an employer may enter into 
a prehire agreement with a union 
before a majority of employees ha
s approved the union as its bargain-
ing representative.  This sanctioning of prehire 
agreements is an excep-
tion to the general rule of the Act th
at guarantees employees the right to 
select their own bargaining representatives.  Normally, in industries 
other than the construction industry, a union must be selected by a 
majority of the employees within a bargaining unit before that union 

can have the right to represent employees in the formal bargaining 
process pursuant to Sec. 9(a).  Sec. 8(f) provides in pertinent part that:   
It shall not be an unfair labor practice under subsections (a) and (b) of 
this section for an employer engaged primarily in the building and 
construction industry to make an
 agreement covering employees en-
gaged in the building and construction industry with a labor organiza-
tion of which building and construction employees are members be-
cause (1) the majority status of such labor organization has not been 
establishedunder the provisions of section 9 of the Act prior to the 
making of such agreement, (2) such 
agreement requires as a condition 
of employment, membership in such labor organization after the sev-
enth day following the beginning of such employment or the effective 

date of the agreement, whichever is later.   
to Respondent CLA.  After June
 20, the parties engaged in a 
number of collective-bargaining se
ssions in an effort to reach 
an agreement.  One of the issu
es discussed included a pension plan for Hovey™s employees.  On
 July 3, Koppenol sent a letter 
regarding pension plan contributions to Hovey.
4  Negotiations continued after July 3, and Hovey suggested that the parties 
enter into an 8(f) contract rather than holding a Board election 
or immediately agreeing to a  9(a) agreement as favored by the 
CLA.  A compromise was reached to permit the CLA to con-
vert the 8(f) agreement to a 9(a)
 agreement at anytime in the 
future and is included in article I of the final collective-
bargaining agreement executed 
by the parties on August 13.
5  It 
was also agreed to make the collective-bargaining agreement 
retroactive to April 1, solely to permit Hovey to make a lump 
sum contribution to the pension plan for each employee based 
on the hours worked by employees from April 1 to June 30 
(G.C. Ehx. 2, art. XXI, sec. 8).  The parties™ agreement also 
includes a comprehensive clause concerning union security and 
financial obligations of employees.
6   4  The letter states in pertinent part: 
Upon examination of the CLA pension plan document, the 
following conditions must be me
t to accept a contribution to the 
plan.   
1. Must be a bargaining unit employee covered by a labor 
agreement. 
2. Must be credited with an hour of service. 
3. Must be a cents per hour provided for in the labor agree-
ment. 
The pension contribution can be accomplished by making our 
signed labor agreement effective back to April 1, 1997.  Any pen-
sion contribution made right 
away must be based on hours 
worked from April 1, 1997 to July 1, 1997.  We would also stipu-
late in the labor agreement a cents per hour  contribution  from 
April 1, 1997 to July 1, 1997. 
5 Art. I of the collective-bargaining agreement states that 
ﬁ[s]ubsequent to proof having been
 submitted to the Employer by the 
Union that the majority of his empl
oyees are members of the Union, the 
Employer recognizes the Union as th
e sole bargaining representative of 
his employees, exclusive of office 
help, superintendents and foremen 
having authority to hire and discharge or to effectively recommend 
such action, in all matters pertaini
ng to their employment and working 
conditions.ﬂ   
6  Art. II of the parties agre
ement states in pertinent part: 
Employer and Union herein exercise their right, under Sec-
tion 8(a)(3) of the National Labor 
Relations Act and the laws of 
Michigan, to agree to
 the following union security provision.  
1. Every employee covered by this Agreement must, for the 
life of this Agreement afterthe gr
ace period described in Section 2 
below, satisfy an obligation to the Union as the unit™s exclusive 
bargaining representative.  Under this Agreement, employees 
must choose one of the three ways of satisfying this obligation, as 
described below.  Every employee has the right to make the 
choice free of interference, restraint or coercion. 
(a) Full union membership: The employee chooses to join the 
Union as a full member, is subject to all rights and duties ac-
corded members, and as a condition of employment, must pay the 
full initiation fee and uniform peri
odic dues charged by the Un-
ion; (b) Financial core employee: The employee does not become 
a member of the Union; thus he/she is not entitled to the full range 
of rights and duties of membership.  This employee does not ob-
ject to the Union™s spending part
 of the dues and fees collected 
under this Agreement for activities no
t germane to its role as the 
unit™s exclusive bargaining repres
entative.  This employee must 

pay, as a condition of employment, the full initiation fee and the 
uniform periodic dues charged by the Union.  The Union must 
 HOVEY ELECTRIC, INC. 275On August 15, representatives of Hovey held a meeting with 
its employees and announced th
at a collective-bargaining 
agreement was executed with Respondent CLA on August 13. 
On August 20, after the regularly scheduled weekly safety 
meeting, Project Manager Jeff Willi met with approximately 20 
Hovey employees in the constr
uction trailer on the Upjohn 
jobsite.  Willi told the employees that Hovey planned to give 
them wage increases in thei
r regularly scheduled August 1997 
job evaluations sufficient to cover the CLA dues, and that it 

would also pay for the CLA initiation fees.  Employee Noll 
Coffinger testified that Willi told the employees, during the 
August 20 meeting, that they 
would now be included under a 
pension plan and also would r
eceive employer provided health 
benefits.  Prior to the execution of the parties™ collective-
bargaining agreement, employee
s at Hovey did not enjoy an 
independent health insurance or pension plan.  Rather, Hovey 

paid the employees an extra dolla
r an hour to enable them to 
purchase independent health insu
rance and an extra 20 cents an 
hour to apply toward an individual pension plan.  Thus, prior to 
the recognition of the CLA, em
ployees were given an extra 
$1.20 an hour for health insurance and pension coverage.  After 
the execution of the parties™ agreement, the employees were 
permitted to keep the extra $1.20 an hour.    
After the August 20 meeting, Koppenol held two separate 
meetings with Hovey employees at each of the three work loca-
tions to introduce himself and explain the contents of  the col-
lective-bargaining agreement.  The first set of meetings took 
place around August 18.  Koppenol distributed a copy of the 
signed collective-bargaining agreement to each employee and 
explained each article and how it would affect the employees.  
Additionally, a detailed explan
ation of the union-security 
clause and the three different ways that employees could satisfy 
                                                                                            
 provide the employee with informat
ion to enable him/her to de-
cide whether to object to the use of his/her dues for nonrepresen-
tation expenditures.   
(c) Proportionate share payer: The employee does not become 
a full member of the Union and, 
thus, is not entitled to the full 
range of rights and duties of union membership; further, the em-
ployee informs the Union that he/she objects to the Union™s 
spending part of the dues and fees collected under this Agreement 
for activities not germane to its ro
le as the exclusive bargaining 
representative; this employee mu
st, as a condition of continued 
employment, pay the percentage 
of fees and uniform periodic 
dues used for activities germane to 
the Union™s status as the unit™s 
exclusive bargaining representative.  The Union must provide this 
employee with information about 
its expenditures and this em-
ployee may challenge the Union™s information. 
(2) Each employee covered by 
this Agreement who is not a 
full member of the Union on the ef
fective date of this Agreement, 
has the right to a ﬁgrace periodﬂ of twenty-nine (29) days in 

which to choose his/her status.  Thus: 
(a) For all employees who are in the unit and are not full Un-
ion members on the effective date of
 this Agreement, their chosen 
status and their obligation to pay dues and fees, shall begin on the 

thirtieth day after the effectiv
e date of this Agreement. 
(b) For all new employees who are hired into the unit during 
this Agreement™s life, their chosen
 status, and their obligation to 
pay dues and fees, shall also begin 
on the thirtieth day after their 
date of hire. 
(3) Employees in the unit who are full Union members on this 
Agreement™s effective date or, if hired during this Agreement™s 
life, on  their  date of hire, do not receive the grace period: For 
these full Union members, their obligation to the Union is con-
tinuous and is not affected by this Agreement, although they are 
free to change their status. 
their obligations was covered at these meetings.  The second set 
of meetings commenced around 
August 26, and in addition to 
continued discussions about the 
ramifications of the collective-
bargaining agreement, the employees executed CLA member-
ship and dues authorization cards (R. Ehx. 2).  By letter dated 
September 11, Koppenol advised H
ovey that a majority of its 
employees signed cards designating CLA as their collective-
bargaining representative.  The CLA requested exclusive rec-
ognition and apprised Hovey that it stood ready to prove its 
majority status by submitting the signed membership cards to a 
mutually selected impartial pe
rson.  On September 17, Hovey 
acknowledged the CLA™s demand and indicated that it pre-

sumed it was in accordance with article I of the parties™ collec-
tive-bargaining agreement.  It further stated, ﬁ[T]o the extent 
that Hovey Electric, Inc., is contractually bound to recognize 
the Christian Labor Association as a Section 9(a) representative 
only ‚subsequent to proof having been submitted to the Em-
ployer by the Union that the majority of his employees are 
members of the Union,™ we do indeed require independent veri-
fication of the union™s claim.ﬂ 
 For this purpose, Hovey sug-
gested that Federal Mediator 
Donald Power be contacted and 
upon verification by Mediator Po
wer, it would consider the 
claim under article I of the coll
ective-bargaining agreement to 
be satisfied.  On October 16, 
the parties provided Mediator 
Power with a list of Hovey employees and their executed  
membership cards.  Mediator Power confirmed by  letter of the 
same date, that the CLA demonstrated a majority showing of 
interest and qualifies as the exclusive collective-bargaining 
representative of Hovey employees.  
C. Analysis 
The General Counsel alleges in paragraphs 10 through 14 of 
the complaint that Respondent Hovey and Respondent CLA 

entered into a collective-bargai
ning agreement on August 13, at 
a time when Respondent CLA did not represent a majority of 
employees in the unit and was not the lawfully recognized ex-
clusive collective-bargaining representative.  Additionally, the 
General Counsel asserts that the 
parties™ collective-bargaining 
agreement contains an effective date of April 1, and a union-
security clause requiring employ
ees to pay dues and fees on the 
13th day after the effective da
te for which Respondent Hovey 
withheld wages of its employee
s and transmitted to Respondent 
CLA dues and initiation fees.      
Respondent Hovey and Respondent CLA opine that they en-
tered into a legitimate 8(f) prehire construction industry agree-

ment which contains a unique provision giving employees a 
period of 30 rather then 7 days under the union-security clause 
to make a decision as to how they are going to satisfy their 
obligations to the CLA.  It was only after the completion of 
good-faith negotiations that the 
8(f) agreement was signed, and 
in accordance with article I, the CLA was given an opportunity 
to make a demand for 9(a) reco
gnition.  Under these circum-
stances, Respondent Hovey and Respondent CLA argue that the 
Act has not been violated.   
The Board held under 
John Deklewa & Sons,
 282 NLRB 1375 (1987), enfd. sub. nom. Iron Workers Local 3 v. NLRB, 
843 F.2d 770 (3d Cir. 1988), and 
Brannan Sand & Gravel Co., 
289 NLRB 977 (1988), that a collective-bargaining relationship 
in the construction industry is 
presumed to be Section 8(f) rather than Section 9(a) and th
e party asserting a 9(a) relation-
ship bears the burden of proving such relationship exists.  Fur-

ther, in J & R Tile, 
291 NLRB 1034, 1036 (1988), the Board 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276held that, to  establish voluntary recognition, there must be 
positive evidence that a union unequivocally demanded recog-
nition as the employees™ 9(a) representative and that the em-
ployer unequivocally accepted it as such.  In this regard, a un-
ion can establish that it is the 
9(a) representative by showing its 
express demand for, and an employer™s voluntary grant of rec-

ognition to the Union as the bargaining representative, based on 
a contemporaneous showing of 
support by a majority of em-
ployees in the appropriate unit, 
e.g., a valid card majority. See 
Goodless Electric Co., 321 NLRB 64 (1996), enfd. denied 124 
F.3d 322 (1st Cir. 1997). 
Applying the forgoing to the instant case establishes that the 
CLA made a demand for recognition after having obtained a 
showing of support by a majority of employees in the unit, and 
Hovey voluntarily granted recognition.  
 In this regard, after 
Koppenol met individually with Hovey employees at their re-
spective work locations and a majority of those employees 
signed CLA authorization cards, he requested recognition from 
Hovey by letter dated Septembe
r 11.  On September 17, Hovey 
acknowledged the request for r
ecognition and suggested that independent verification of th
e CLA™s claim be undertaken.  
For that purpose, Federal Mediat
or Donald Power was mutually selected and on October 16, Medi
ator Power certified that after 

a review of the CLA authorizat
ion cards, a significant showing 
of interest was established a
nd the CLA was the exclusive bar-
gaining representative of Hovey™s employees.    
Contrary to the General Counsel
 and in agreement with Re-
spondent Hovey and Respondent CL
A, I find that under all the 
circumstances presented, the weight of the evidence conclu-

sively shows a clear intent of the parties to establish a 9(a) rela-
tionship founded on the CLA™s majority status.
7   Therefore, I 
find that the allegation in paragraph 10 of the complaint that 
Respondent Hovey granted recognition to Respondent CLA on 
August 13 premised upon Section 9(a) of the Act, is not sup-ported by the record evidence.  Rather, I find that that the par-
ties™ August 13 collective-barg
aining agreement was entered 
into and maintained under Section 8(f) of the Act and remained 
an 8(f) agreement until October 16, when Respondent CLA 
became the 9(a) exclusive representative of Hovey™s employ-
ees.  See 
Okalhoma Installation Co., 
325 NLRB 741 (1998). 
The General Counsel further argues in paragraph 11 of the 
complaint that the parties™ collective-bargaining agreement 
contains an effective date of April 1, and a union-security 
clause requiring employees to pay dues and fees beginning on 
the 13th day after the effective date of the Agreement.   
I find that backdating the effective date of the parties™ collec-
tive-bargaining agreement was undertaken solely to satisfy the 
requirement of Hovey making a 
lump sum contribution to the 
pension plan based on hours worked by employees from April 
                                                          
 7 The General Counsel introduced evidence that Respondent Hovey, 
on August 20, offered to provide extra wages to their employees to 
cover the CLA™s dues and initiation f
ees in order to support its argu-
ment that Respondent Hovey has 
been rendering unlawful assistance 
and support to Respondent CLA in viol
ation of Sec. 8(a)(1) and (2) of 
the Act.  I reject this argument as
 employee Noll Coffinger testified that 

Hovey employees were able to keep the extra $1.20 an hour that previ-
ously was provided to employees to purchase their own health insur-
ance and contribute toward an indi
vidual pension plan.  Thus, I con-
clude that money already given to 
employees was used to offset the 
CLA™s dues and initiation fees and ex
tra money was not independently 
provided to employees for this pu
rpose.  Accordingly, Respondent 
Hovey did not render unlawful assist
ance and support to Respondent 
CLA in violation of the Act. 
1 to June 30.  Thus, I conclude that it was not until August 13, 
that the parties™ executed the collective-bargaining agreement 
and all provisions contained ther
ein were based on Section 8(f) 
of the Act.  As I found earlier, it was not until October 16, that 
the CLA lawfully converted their 8(f) agreement to one under 
Section 9(a) pursuant to the procedure for voluntary recognition 
outlined by the Board and the court of appeals in 
Goodless, supra.    Likewise, I find nothing in Section 8(f) of the Act that pro-
hibits a period greater then 7 days to require membership in a 
labor organization as a condi
tion of employment.  See 
Luke 
Construction Co., 
211 NLRB 602 (1974) (Board found that a 
12-day grace period was lawful a
nd held the employer violated 
the Act for denying employees 
the benefit of the full 12-day 
grace period provided in the union-security clause of the par-
ties™  8(f) agreement).  Therefore, I conclude that the union-
security clause in article II, section 2(a) of the parties™ agree-
ment that requires the payment of dues and fees beginning on 
the 13th day after the effective date
 of the Agreement, not to be violative of the Act.  Indeed, the evidence shows that it was not 

until August 30 that Respondent
 Hovey withheld from the 
wages of its employees and 
transmitted to Respondent CLA 
dues and initiation fees pursuant to the union-security clause. 
For all the above reasons, I find 
that the parties™ relationship 
is lawfully governed by Section 9(a) of the Act.  Thus, I con-
clude that Hovey and the CLA la
wfully converted their  8(f) 
agreement to a 9(a) agreement in
 full accordance with the re-
quirements for voluntary recognition outlined by the Board in 
Deklewa 
and Goodless, 
supra.  I therefore find that the collec-
tive-bargaining agreement in existence between the parties is a 

legitimate exercise of collective bargaining and find that Re-
spondent Hovey did not engage in 
violations of Section 8(a)(1), 
(2), and (3) of the Act and that Respondent CLA did not engage 

in violations of Section 8(b)(1)(A) and (2) of the Act.  
CONCLUSIONS OF 
LAW 1. Respondent Hovey is an employer engaged in commerce 
and in operations affecting commerce within the meaning of 
Section 2(6) and (7) of the Act. 
2. Respondent CLA and IBEW
 are labor organizations 
within the meaning of Section 2(5) of the Act. 
3. Respondent Hovey did not re
nder unlawful assistance and 
support to a labor organization in violation of Section 8(a)(1) 
and (2) of the Act nor did it discriminate in regard to hire or 
tenure or terms and conditions of 
employment of its employees, 
thereby encouraging membership in a labor organization in 
violation of Section 8(a)(1) and (3) of the Act. 
4. Respondent CLA did not restra
in and coerce employees in 
the exercise of the rights guaranteed in Section 7 of the Act in 
violation of Section 8(b)(1)(A) of the Act nor did it attempt to 
cause and cause Respondent Hovey 
to discriminate against its 
employees in violation of Section 
8(a)(3) of the Act in violation 
of Section 8(b)(2) of the Act.   
 HOVEY ELECTRIC, INC. 277On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8                                                           
                                                                                             
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
ORDER The complaint is dismissed. 
 Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 